Belt,, Justice.
The defendant was convicted of murder, and excepted to the overruling of his motion for a new trial. The motion contained the general grounds and several special grounds based upon alleged newly discovered evidence; but it was stated in the bill of exceptions and also in the brief filed in support thereof that the general grounds were expressly abandoned in the trial court. It does not appeaT that the judge abused' his discretion in refusing to grant a new trial upon the grounds relating to the alleged newly discovered evidence. No other question being presented, the judgment must be affirmed.

Judgment atffU-med.


All the Justices concur, except Beclc,' P. J., absent because of illness.